Exhibit 10.1

 

   Re:    Sojourn Office Center       4450 Sojourn Drive       Addison, Texas

SIXTH AMENDMENT TO LEASE

 

THE STATE OF TEXAS

   §       §    KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

   §   

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) has been executed as of the
25th day of October, 2013, by RAINIER ASSET MANAGEMENT COMPANY, LLC, a Texas
limited liability company, AS AGENT FOR THE TENANT IN COMMON OWNERS
(“Landlord”), as successor-in-interest to TNPPM LAKEVIEW SOJOURN, LLC, a
Delaware limited liability company acting by and through TNP Property Manager,
LLC (“TNPPM Lakeview Sojourn”) as successor-in-interest to Wilcox Sojourn
Development, Ltd. (“Original Landlord”) and AFFIRMATIVE MANAGEMENT SERVICES,
INC., a Texas corporation (“Tenant”), as successor-in-interest to Affirmative
Property Holdings, Inc., a Texas corporation (“Prior Tenant”), as
successor-in-interest to Old American Services, Inc., and by name change from
American Agencies Property Holdings, Inc. (“Original Tenant”).

R E C I T A L S:

A. Original Landlord and Original Tenant have heretofore executed that certain
Lease Agreement (the “Original Lease”), dated June 3, 1999, pursuant to which
Tenant leased premises now consisting of approximately 56,888 rentable square
feet (the “Premises”) in that certain building located at 4450 Sojourn Drive,
Addison, Texas, and as more particularly described in the Original Lease
(the “Building”).

B. Original Landlord, and Original Tenant have also heretofore executed that
certain First Amendment to Lease (the “First Amendment”), dated July 26, 1999,
that certain Second Amendment to Lease (the “Second Amendment”), dated August 1,
2000, and that certain Third Amendment to Lease (the “Third Amendment”), dated
August 4, 2003.

C. Original Landlord and Prior Tenant, as successor-in-interest to Original
Tenant have heretofore executed that certain Fourth Amendment to Lease (“Fourth
Amendment”), dated December 14, 2004.

D. Landlord, as successor-in-interest to Original Landlord, and Prior Tenant
have heretofore executed that certain Fifth Amendment to Lease (“Fifth
Amendment”), dated November 23, 2009. The Original Lease, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, and the Fifth Amendment is referred to herein as the “Lease”. Unless
otherwise provided in this Amendment, capitalized words and phrases shall have
the same meanings as those given to them in the Lease.



--------------------------------------------------------------------------------

E. Landlord is the successor-in-interest to TNPPM Lakeview Sojourn and Original
Landlord, and is the current landlord with regard to the Lease. Tenant is the
successor-in-interest to Prior Tenant and Original Tenant, and is the current
tenant with regard to the Lease.

F. Landlord and Tenant now desire to execute this Amendment in order to evidence
their agreement to (i) extend the Term of the Lease; and (ii) make certain other
amendments to the Lease, all as more particularly set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:

Article I

CERTAIN AMENDMENTS

SECTION 1.01. Term. The Term of the Lease is extended for one hundred fifteen
(115) months through and including October 31, 2024. The one hundred
thirty-seven (137) month time period from June 1, 2013 (the “Effective Date”)
through and including October 31, 2024 shall be referred to herein as the
“Extended Term”.

SECTION 1.02. Base Rent. Tenant’s monthly Base Rent during the Extended Term
shall be as follows:

 

Months:

   Annual Base Rent
per RSF*:      Monthly Base Rent*:  

1 – 22

   $ 14.00       $ 66,369.33   

23 – 41

   $ 15.00       $ 71,110.00   

42 – 53

   $ 15.25       $ 72,295.17   

54 – 65

   $ 15.50       $ 73,480.33   

66 – 77

   $ 15.75       $ 74,665.50   

78 – 89

   $ 16.00       $ 75,850.67   

90 – 101

   $ 16.25       $ 77,035.83   

102 – 113

   $ 16.50       $ 78,221.00   

114 – 125

   $ 16.75       $ 79,406.17   

126 – 137

   $ 17.00       $ 80,591.33   

 

* Landlord hereby conditionally abates the Monthly Base Rent due for Months
23-29 above all on condition Tenant fulfills all Lease obligations. Tenant shall
pay all other obligations accruing during such months. If Tenant defaults under
the Lease, beyond any applicable period of notice and cure, any remaining rent
abatement shall cease from the date of such default and Tenant shall immediately
pay to Landlord all sums previously abated hereunder.



--------------------------------------------------------------------------------

Nothing in this Amendment alters, amends, or terminates Landlord’s and Tenant’s
current agreement that Tenant shall take a monthly credit of $6,103.00 against
Rent through and including March 31, 2015.

SECTION 1.03. Base Year Operating Costs. The references to “ninety five percent
(95%)” in Section 3.3(d) of the Original Lease are hereby deleted and replaced
with “one hundred percent (100%)”. From and after June 1, 2013, Tenant’s Base
Year shall be the calendar year 2014, except that notwithstanding the foregoing,
Tenant’s Base Year with regard to the Basic Costs particularly described at
Section 1.9(g) of the Original Lease shall remain the calendar year 2009 amount
attributable to Section 1.9(g) — (i.e. $2.04 per rentable square foot in the
Premises).

SECTION 1.04. Parking. In addition to Tenant’s parking rights under the Lease,
during the Extended Term Landlord will also provide Tenant with eight
(8) reserved parking spaces in a mutually acceptable location as reasonably
determined by Landlord and Tenant. Tenant may, during the term of this Lease and
in Tenant’s sole discretion, construct a canopy structure subject to Landlord’s
prior written approval covering such parking spaces at Tenant’s cost, and may,
in Tenant’s sole discretion, be paid for with the Landlord’s Contribution
described in Exhibit A hereto. From and after June 1, 2013, Landlord shall have
the right, at its option, to specify the location of Tenant’s parking spaces
granted pursuant to the Lease, and such location or locations shall be
reasonably near to Tenant’s Premises.

SECTION 1.05. “AS-IS”. Landlord is leasing the Premises to Tenant “as-is” “where
is” without representation or warranty, without any obligation by Landlord to
alter, remodel, improve, repair or decorate any part of the Premises except as
set forth in Exhibit A hereto.

SECTION 1.06. Commissions. Landlord and Tenant each warrant to the other that it
has not dealt with any broker, agent or other person in connection with this
Amendment other than CASE Commercial Real Estate Partners and Cresa Dallas
(collectively, the “Brokers”). Landlord will pay all commissions due Brokers
pursuant to a separate written agreement with Brokers. Tenant and Landlord shall
each indemnify and hold harmless the other from and against any and all claims,
losses, costs or expenses (including reasonable attorneys’ fees and expenses) by
any broker, agent or other person (except those of Brokers) claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord with regard to this transaction contemplated by this Amendment. The
provisions of this section shall survive the expiration of the Extended Term or
any renewal or extension thereof.

SECTION 1.07. Further Amendments. The Lease shall be and hereby is further
amended wherever necessary, even though not specifically referred to herein, in
order to give effect to the terms of this Amendment.



--------------------------------------------------------------------------------

SECTION 1.08. Extension Options. Landlord and Tenant hereby agree that the
Extension Option at Exhibit B to the Fifth Amendment is in full legal force and
effect as of the Effective Date.

SECTION 1.09. Right of First Refusal. Landlord hereby grants to Tenant a Right
of First Refusal pursuant to Exhibit B attached hereto. Tenant’s Right of First
Refusal at Exhibit C to the Fifth Amendment is hereby deleted and of no further
legal force or effect.

SECTION 1.10. Right of First Offer. Landlord hereby grants to Tenant a Right of
First Offer pursuant to Exhibit C and C-1 attached hereto.

SECTION 1.11. Exhibits. Landlord and Tenant agree that the following exhibits
have been attached hereto and will be deemed a part of this Amendment and the
Lease for all purposes and will be in lieu of any similar rights or provisions
currently set forth in the Lease:

Exhibit A – Tenant Finish Work: Allowance

Exhibit B – Right of First Refusal

Exhibit B-1 – ROFR Area

Exhibit C – Right of First Offer

Exhibit C-1 – ROFO Space

Article II

MISCELLANEOUS

SECTION 2.01. Ratification. The Lease, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect in accordance with its terms. Each
party represents to the other that such party (a) is currently unaware of any
default by the other party under the Lease; and (b) has full power and authority
to execute and deliver this Amendment and this Amendment represents a valid and
binding obligation of such party enforceable in accordance with its terms.

SECTION 2.02. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas.

SECTION 2.03. Counterparts. This Amendment may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument. This Amendment may be executed by facsimile and each party
has the right to rely upon a facsimile counterpart of this Amendment signed by
the other party to the same extent as if such party had received an original
counterpart.

SECTION 2.04. No Offer. The submission of this Amendment to Tenant shall not be
construed as an offer, nor shall Tenant have any rights under this Amendment
unless Landlord executes a copy of this Amendment and delivers it to Tenant.



--------------------------------------------------------------------------------

SECTION 2.05. Confidentiality. Tenant acknowledges and agrees that the terms of
this Amendment are confidential and constitute proprietary information of
Landlord. Disclosure of the terms hereof could adversely affect that ability of
Landlord to negotiate other leases with respect to the Building and may impair
Landlord’s relationship with other tenants of the Building. Tenant agrees that
it and its partners, officers, directors, employees, brokers, agents, and
attorneys, if any, shall not disclose the terms and conditions of this Amendment
to any other person or entity without the prior written consent of Landlord
which may be given or withheld by Landlord, in Landlord’s sole discretion. It is
understood and agreed that damages alone would be an inadequate remedy for the
breach of this provision by Tenant, and Landlord shall also have the right to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

SECTION 2.06. Governing Document. In the event the terms of the Lease conflict
or are inconsistent with those of this Amendment, the terms of this Amendment
shall govern.

SECTION 2.07. Notices. All notices to be delivered to Landlord under the Lease,
as amended by this Amendment, or otherwise with respect to the Premises shall,
unless Landlord otherwise notifies Tenant, be delivered to Landlord in
accordance with the Lease at the following addresses:

 

Notification Address:    Rainier Asset Management Company, LLC    Attn: Asset
Manager – Sojourn Office Center    13760 Noel Road #800    Dallas, TX 75240

All notices to be delivered to Tenant under the Lease, as amended by this
Amendment, or otherwise with respect to the Premises shall, unless Tenant
otherwise notifies Landlord, be delivered to Tenant in accordance with the Lease
at the following address:

 

Notification Address:    Affirmative Insurance Holdings, Inc.    Attention:
General Counsel’s Office    4450 Sojourn Drive, Ste. 500    Addison, TX 75001

SECTION 2.08. INTENTIONALLY DELETED

SECTION 2.09. Interpretation. No provision of this Amendment will be interpreted
in favor of, or against, either party hereto by reason of the extent to which
any such party or its counsel participated in the drafting thereof or by reason
of the extent to which any such provision is inconsistent with any prior draft
hereof or thereof.

SECTION 2.10. No Third-Party Beneficiaries. This Amendment does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Amendment.



--------------------------------------------------------------------------------

SECTION 2.11. Severability. If any term, provision, covenant or restriction of
this Amendment is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the parties shall direct that such court interpret and apply
the remainder of this Amendment in the manner that it determines most closely
and effectuates their intent in entering into this Amendment and in doing so
particularly take into account the relative importance of the term, provision,
covenant or restriction being held invalid, void or unenforceable.

SECTION 2.12. Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Amendment may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by each of the parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
The rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any party may otherwise have at law or in equity.

SECTION 2.13. Anti-Terrorism Statute Compliance. Tenant hereby represents and
warrants to Landlord that Tenant is not: (1) in violation of any Anti-Terrorism
Law; (2) conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the making or receiving or any contribution of
funds, goods, or services to or for the benefit of any Prohibited Person;
(3) dealing in, or otherwise engaging in, any transaction relating to any
property or interest in property blocked pursuant to Executive Order No. 13224;
(4) engaging in or conspiring to engage in any transaction that evades or
avoids, had the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in any Anti-Terrorism Law; or (5) a Prohibited
Person, nor are any of its partners, members, managers, officers, or directors a
Prohibited Person. As used herein, “Anti-Terrorism Law” is defined as any law
relating to terrorism, anti-terrorism, money laundering, or anti-money
laundering activities, including, without limitation, Executive Order No. 13224
and Title 3 of the USA Patriot Act. As used herein, “Executive Order No. 13224”
is defined as Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001, and relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, or Support Terrorism”. “Prohibited Person”
is defined as (i) a person or entity that is listed in the Annex to Executive
Order No. 13224, (ii) a person or entity with whom Tenant or Landlord is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, or (iii) a person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (OFAC) as its
official website, http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement
website or other official publication of such list from time to time. “USA
Patriot Act” is defined as the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56). Notwithstanding anything in this Lease to the contrary,
Tenant acknowledges and agrees that this Lease is a continuing transaction and
that the foregoing representations, certifications, and warranties are ongoing
and shall be and remain true and in full force and effect on the date hereof and
throughout the Term hereof (and any



--------------------------------------------------------------------------------

extension thereof), and that any knowing breach thereof shall be an Event of
Default hereunder (not subject to any notice or cure period) giving rise to
Landlord’s remedies, including but not limited to forcible eviction. Without
limitation of Tenant’s other obligations as set forth herein, Tenant hereby
agrees to defend, indemnify, and hold harmless Landlord from and against any and
all claims, damages, losses, risks, liabilities, fines, penalties, forfeitures,
and expenses (including, without limitation, costs and attorneys’ fees) arising
from or related to any breach of the foregoing representations, certification,
and warranties.

[Signatures begin on the following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of (but not necessarily
on) the date and year first above written.

 

LANDLORD: RAINIER ASSET MANAGEMENT COMPANY, LLC, a Texas limited liability
company, AS AGENT FOR THE TENANT IN COMMON OWNERS By:   /s/ J. Kenneth Dunn
Name:   J. Kenneth Dunn Title:   Vice President Date:   10/25/2013 TENANT:
AFFIRMATIVE MANAGEMENT SERVICES, INC. a Texas corporation By:   /s/ Earl R.
Fonville Name:   Earl R. Fonville Title:   CFO Date:   10/24/13



--------------------------------------------------------------------------------

EXHIBIT A

TENANT FINISH-WORK: ALLOWANCE

1. Except as set forth on this Exhibit, Tenant accepts the Premises “AS-IS” and
acknowledges that Landlord has no obligation to make or otherwise pay for any
improvements, alterations or repairs thereto.

2. IMPROVEMENTS. Tenant shall improve the Premises in accordance with plans and
specifications approved in advance by Landlord (the “Plans”), which approval
shall not be unreasonably withheld or delayed (such improvements are referred to
herein as the (“Improvements”). Tenant shall perform the Improvements at its own
cost, subject to the Landlord’s Contribution (hereinafter defined). Tenant shall
cause the Plans to be prepared, at Tenant’s cost. Tenant shall cause any plans
for any mechanical, electrical and plumbing work to be prepared by Landlord’s
engineers. Tenant shall furnish the initial draft of the Plans to Landlord for
its review and approval. Landlord shall within seven (7) days after receipt
either provide comments to such Plans or approve the same and Landlord’s failure
to timely respond shall be deemed approval. If Landlord provides Tenant with
comments to the initial draft of the Plans, Tenant shall provide revised Plans
to Landlord incorporating Landlord’s comments within seven (7) days after
receipt of Landlord’s comments. Landlord shall within seven (7) days after
receipt then either provide comments to such revised Plans or approve such
Plans. The process described above shall be repeated, if necessary, until the
Plans have been finally approved by Landlord. The Improvements shall be
performed by a contractor (the “Contractor”) reasonably acceptable to Landlord,
which approval shall not be unreasonably withheld or delayed. Tenant hereby
agrees that the Plans for the Improvements shall comply with all applicable laws
and regulations. Landlord’s approval of any of the Plans (or any modifications
or changes thereto) shall not impose upon Landlord or its agents or
representatives any obligation with respect to the design of the Improvements or
the compliance of such Improvements or the Plans with applicable laws and
regulations.

All Improvements shall be constructed in a good and workmanlike manner, and only
good grades of material shall be used. All Improvements shall be performed in
such a fashion and by such means as necessary to maintain a professional work
environment in the areas surrounding the space to be improved. Tenant shall only
use labor that will work in peace and harmony with other contractors and workers
serving the Building in constructing the Improvements. Tenant shall avoid
actions which interfere with or delay the activities of other contractors
serving the Building and other tenants. Tenant shall permit Landlord to observe
and monitor all Improvements.

3. CHANGE ORDERS. If Tenant shall require improvements (“Change Orders”) to the
Premises in addition to or substitution for the Improvements, Tenant shall
deliver to Landlord for its approval, which approval will not be unreasonably
withheld or delayed, plans and specifications for such Change Orders. Landlord
shall within seven (7) days after receipt of such initial draft of plans and
specifications for the Change Orders (the “Change Order Plans”)



--------------------------------------------------------------------------------

either provide comments to such Change Order Plans or approve the same, and
Landlord’s failure to respond within seven (7) days after receipt of such
initial draft shall be deemed approval. If Landlord provides Tenant with
comments to the initial draft of the Change Order Plans, Tenant shall provide
revised Change Order Plans to Landlord incorporating Landlord’s comments within
seven (7) days after receipt of Landlord’s comments. Landlord shall then either
provide comments to such revised Change Order Plans or approve such Change Order
Plans. The process described in the previous sentence shall be repeated, if
necessary, until the Change Order Plans have been finally approved by Landlord.
Tenant shall pay for all preparations and revisions of the Change Order Plans
and the construction of all Change Orders.

4. LANDLORD’S CONTRIBUTION. On April 1, 2015, Landlord shall contribute an
amount not to exceed $10.00 per rentable square foot in the Premises – i.e.
$568,880.00 (the “Landlord’s Contribution”) to be applied toward the costs
incurred by Tenant for the Improvements, Plans and Change Orders. If the cost of
the Improvements, Plans and Change Orders exceeds the Landlord’s Contribution,
Tenant shall pay all of such excess costs. Upon written request of Tenant (not
more frequently than twice each month), Landlord shall pay all or any portion of
the Landlord’s Contribution to Tenant, within 30 days after receipt of
(a) invoices, (b) evidence satisfactory to Landlord that the work covered by
such invoices has been completed in a satisfactory manner, (c) all necessary
lien waivers and sworn affidavits, (d) marked reproducible copies of the
originally approved Plans showing all substantial changes made in constructing
the Improvements during such period from the Plans as originally approved, and
(e) such other documentation as Landlord may reasonably require under the
circumstances. Tenant shall deliver reproducible as-built Plans to Landlord at
the conclusion of Improvements. Up to $3.00 of the $10.00 per rentable square
foot Construction Allowance may, at Tenant’s option, be used as an offset to
Rent coming due prior to December 31, 2015, used to offset the costs of space
evaluation in connection with the Improvements, project management in connection
with the Improvements, furniture, fixtures or equipment, or wiring/cabling
costs. Any unspent portion of the Construction Allowance existing after
December 31, 2015, may be retained by Landlord without credit or reimbursement
to Tenant.



--------------------------------------------------------------------------------

EXHIBIT B

RIGHT OF FIRST REFUSAL

Provided the Lease, as amended by this Amendment, is then in full force and
effect and there is no uncured default thereunder, Tenant shall have the right
of first refusal to lease additional space in the Building consisting of Suites
100 and 150 (collectively, the “ROFR Area”). Such right of first refusal shall
be exercisable at the following times and upon the following conditions.

(a) If during the Term of the Lease as extended in this Amendment, Landlord
receives a bona fide offer from a prospective tenant (the “Prospective Tenant”)
to lease premises (the “Offered Premises”) in the Building containing all or any
part of the ROFR Area, and Landlord desires to accept such offer, Landlord shall
notify Tenant of such fact. Tenant shall have a period of seven (7) days from
the date of delivery of such notice to notify Landlord whether Tenant elects to
exercise the right granted hereby to lease the Offered Premises. If Tenant fails
to give any notice to Landlord within the required seven (7) day period, Tenant
shall be deemed to have refused its right to lease all or any portion of the
Offered Premises.

(b) If Tenant refuses its right to lease the Offered Premises, either by giving
written notice thereof or by failing to give any notice, or Tenant fails to
timely execute a lease amendment in accordance with subparagraph (c) below,
Landlord shall thereafter have the right to lease the Offered Premises to the
Prospective Tenant and whether or not Landlord and the Prospective Tenant enter
into a lease agreement for the Offered Premises, Tenant shall have no right of
first refusal with respect to the ROFR Area until the later to occur of (i) one
hundred eighty (180) days following the date (A) Tenant refuses its right to
lease the Offered Premises, either by giving written notice thereof or failing
to give any notice, or (B) Tenant fails to timely execute a lease amendment
expanding the Premises to include the Offered Premises (the “One Hundred Eighty
Day Period”), or (ii) the date the ROFR Area is again available to Landlord to
lease following the One Hundred Eighty Day Period.

(c) If Tenant exercises its right to lease the Offered Premises, Landlord and
Tenant shall, within fifteen (15) business days after Tenant delivers to
Landlord notice of its election, enter into a lease agreement with respect to
the Offered Premises on the same terms, covenants, and conditions as are
contained in the Lease, except as follows:

(i) The rentable area of the Offered Premises shall be equal to the area offered
to be leased by the Prospective Tenant.

(ii) The Base Rent rate to be paid for the Offered Premises shall be equal to
the base rent rate offered to be paid by the Prospective Tenant, including any
offered increases from time to time in such rental rate.



--------------------------------------------------------------------------------

(iii) The Base Year in effect for the Offered Premises shall be equal to the
base year offered to the Prospective Tenant.

(iv) The payment of monthly installments of Base Rent with respect to the
Offered Premises shall commence on the effective date of the lease of the
Offered Premises as offered to the Prospective Tenant, or in the event no
specific effective date was so offered, on the date mutually acceptable to
Landlord and Tenant, and rent for any partial month shall be prorated.

(v) Possession of such portion of the Offered Premises shall be delivered to
Tenant on the basis offered to the Prospective Tenant, and if no specific basis
was so offered, on a basis mutually acceptable to Landlord and Tenant. Landlord
will use reasonable diligence to make the Offered Premises available to Tenant
as soon after the effective date stated above as it can. Landlord shall not be
liable for the failure to give possession of the Offered Premises on said date
by reason of the holding over or retention of possession of any tenant, tenants,
or occupants, nor shall such failure impair the validity of the Lease, nor
extend the term hereof, but the rent for the Offered Premises shall be abated
until possession is delivered to Tenant and such abatement shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of said failure to give possession of the Offered Premises to Tenant on
the scheduled effective date.

(vi) The term of the lease of the Offered Premises shall commence on the date
determined pursuant to subparagraph (c) (iv) above, and shall continue
thereafter for the full term offered to the Prospective Tenant.

(d) Notwithstanding anything herein to the contrary, Tenant’s right of first
refusal pursuant to this paragraph shall be subordinate to any and all rights,
including without limitation, renewal rights, expansion rights, rights of first
refusal and rights of first offer, under any existing lease demising premises in
the Building.

(e) The right of refusal hereby granted Tenant shall cease on, and be
ineffective after, the expiration of the Extended Term whether or not any option
to renew and extend the Lease is exercised by Tenant.

(f) Any assignment or subletting by Tenant of the Lease, or any termination of
the Lease or termination of Tenant’s right to possess the Premises, shall
terminate the refusal right of Tenant hereby granted.



--------------------------------------------------------------------------------

EXHIBIT B-1

ROFR AREA

 

LOGO [g634288g76o31.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

RIGHT OF FIRST OFFER

Subject to then-existing renewal or expansion options of other tenants, prior to
offering to lease Suite 200 and/or 300 (the “ROFO Space”) to a party other than
Tenant, Landlord shall first offer to lease to Tenant the ROFO Space in an “as
is” condition. Such offer shall be in writing and specify the rent to be paid
for the ROFO Space, the date on which the ROFO Space shall be included in the
Premises, and any other terms upon which Landlord is willing to lease the ROFO
Space to Tenant (the “Offer Notice”). Tenant shall notify Landlord in writing
whether Tenant elects to lease the entire ROFO Space upon the terms set forth in
the Offer Notice, within five (5) business days after Landlord delivers to
Tenant the Offer Notice. If Tenant timely elects to lease the ROFO Space, then
Landlord and Tenant shall execute an amendment to the Lease, effective as of the
date the ROFO Space is to be included in the Premises, on the same terms as the
Lease except that (a) the rentable area of the Premises shall be increased by
the rentable area in the ROFO Space (and Tenant’s Proportionate Share shall be
adjusted accordingly), (b) the Base Rent shall be increased by the amount
specified for such space in the Offer Notice, and (c) Landlord shall not provide
to Tenant any allowances or other tenant inducements, except for those set forth
in the Offer Notice. If Tenant fails or is unable to timely exercise its right
hereunder, then such right shall lapse, time being of the essence with respect
to the exercise thereof, and Landlord may lease the ROFO Space to third parties
on such terms as Landlord may elect. Tenant may not exercise its rights under
this paragraph if an Event of Default exists or Tenant is not then occupying the
entire Premises. Tenant’s rights under this paragraph shall terminate if the
Lease or Tenant’s right to possession of the Premises is terminated.



--------------------------------------------------------------------------------

EXHIBIT C-1

ROFO SPACE

Suite 200

 

LOGO [g634288g79d80.jpg]



--------------------------------------------------------------------------------

Suite 300

 

LOGO [g634288g20v07.jpg]